DETAILED ACTION
This Office Action is responsive to application number 16/958,656 FAUCET WITH RETRACTABLE FEATURES, filed on 6/26/2020. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 107201770 A).
Regarding claim 1 Zhang shows a faucet assembly (1; Figs. 1-2), comprising: 5a retractable faucet (1.1, 1.2) configured to transition between a retracted position (Fig. 1) and an extended position (Fig. 2); and an actuator (2.2, 2.7,2.6) configured to cause the retractable faucet to transition between the retracted position and the extended position (note, page 5, ¶ [05]).  
Regarding claim 7 Zhang shows the faucet assembly of claim 1, wherein the actuator comprises a linear actuator (2.2, 2.6, 2.7; Fig. 1-2).  
Regarding claim 10
Regarding claim 11 Zhang shows a system, comprising: a base (2); a retractable faucet (1.1, 1.2) disposed within the base and configured to transition between a retracted position (Fig. 1) and an extended position (Fig. 2) ; and an actuator (2.2, 2.7, 2.6) disposed within the base and configured to cause the retractable 10faucet to transition between the retracted position and the extended position (note, page 5, ¶ [05]).  
Regarding claim 18 Zhang shows a system including: a retractable faucet (1.1, 1.2) configured to transition between a retracted position (Fig. 1) and an extended position (Fig. 2); and a motor (lift motor, page 8, ¶ [02]) configured to cause the retractable faucet to transition between the 5retracted position and the extended position.  
Regarding claim 19 Zhang shows the system as recited in claim 18, further comprising: a threaded rod connected to the motor (2.6), wherein the threaded rod is configured to be driven by the motor; and a follower (2.7) connected to the threaded rod and connected to the retractable faucet, 10wherein the follower is configured to be linearly displaced with respect to the threaded rod when the threaded rod is driven by the motor (Figs. 1, 2 and 6).  
Regarding claim 20 Zhang shows the system as recited in claim 19, wherein the follower comprises a threaded portion that is configured to mate with the threaded rod (seen in Figs. 1& 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 107201770 A) in view of Teka industrial, S.A. (ES 1 086 255 U).
Regarding claim 2 Zhang shows the faucet assembly of claim 1, but fails to show wherein the retractable faucet includes a top 10portion that is substantially flush with a top surface of the faucet assembly when the retractable faucet is in the retracted position.  However, Teka shows a retractable assembly (Fig. 1) wherein the retractable device (2) includes a top portion that is substantially flush with the top surface of the of the assembly when in the retracted position ( ¶ [0017]; Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include the retractable faucet being flush with a top surface of the assembly for the purpose of easy cleaning of the top of the assembly. 
Regarding claim 12.
Claims 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 107201770 A) in view of Jet Aviation Ag (WO 2017/148926).
Regarding claim 3 Zhang shows the faucet assembly of claim 1, but fails to show further including at least another retractable feature comprising at least one of: a retractable hot water faucet, a retractable spray hose, and a retractable sponge holder.  However, Jet Aviation shows another retractable feature comprising at least one of: a retractable hot water faucet, a retractable spray hose (30,33; Fig. 12), and a retractable sponge holder. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include a retractable spray hose for the purpose of increasing the cleaning capacity of the device as shown by Jet Aviation. 
15Regarding claim 4 Zhang shows the faucet assembly of claim 3, further comprising at least one sensor (2.5), wherein the one or more retractable features are configured to extend and retract based on a proximity signal generated by the at least one sensor (note, pages 6 and 7).  
Regarding claim 5 Zhang shows the faucet assembly of claim 3, further comprising at least one sensor (2.5), wherein the one or more retractable features are configured to extend and retract based on at 20least one user command (push-button keys of control module; page 7 ¶ [02]).  
Regarding claim 13 Zhang shows the faucet assembly of claim 11, but fails to show further including at least another retractable feature comprising at least one of: a retractable hot water faucet, a retractable spray hose, and a retractable sponge holder.  However, Jet Aviation shows another retractable feature comprising at least 
Regarding claim 14 Zhang shows the faucet assembly of claim 13, further comprising at least one sensor (2.5), wherein the one or more retractable features are configured to extend and retract based on a proximity signal generated by the at least one sensor (note, pages 6 and 7).
20Regarding claim 15 Zhang shows the faucet assembly of claim 13, further comprising at least one sensor (2.5), wherein the one or more retractable features are configured to extend and retract based on at 20least one user command (push-button keys of control module; page 7 ¶ [02]).  
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 107201770 A) in view of Jet Aviation Ag (WO 2017/148926) in view of Teka industrial, S.A. (ES 1 086 255 U).
Regarding claim 6 Zhang shows the faucet assembly of claim 3, but fails to show wherein the one or more retractable features are configured to retract after a predetermined time.  However, Teka shows a retractable assembly wherein one or more retractable features (2) are configured to retract after a predetermined time (¶ [0047]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include retracting 
Regarding claim 16 Zhang shows the faucet assembly of claim 3, but fails to show wherein the one or more retractable features are configured to retract after a predetermined time.  However, Teka shows a retractable assembly wherein one or more retractable features (2) are configured to retract after a predetermined time (¶ [0047]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include retracting after a predetermined period of time for when a user is not present the device retracts so that the user need not manually give the retraction command as shown by Teka.258. The faucet assembly of claim 1, further comprising: a base; and a sleeve disposed between the actuator and a surface of the base, wherein the retractable faucet is disposed within the sleeve when the retractable faucet is in the retracted position.  
Claims 8, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 107201770 A) in view of Gmbh (DE 20 2009 004 785 U1). 
Regarding claim 8 Zhang shows the faucet assembly of claim 1, further comprising: a base (2), but fails to show a sleeve disposed between the actuator and a surface of the base, wherein the retractable faucet is disposed within the sleeve when the retractable faucet is in the retracted position.  However, Gmbh show a retractable faucet assembly (1) with a sleeve (6) disposed between the actuator (7) and a surface of the base (at 8, wherein the retractable faucet is disposed within the sleeve when the retractable faucet is in the retracted position (Figs. 3 & 4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 9 Zhang shows the faucet assembly of claim 8, wherein the actuator is disposed within the base (Figs. 1-2).  
5Regarding claim 2517 Zhang shows the faucet assembly of claim 11, further comprising: a base (2), but fails to show a sleeve disposed between the actuator and a surface of the base, wherein the retractable faucet is disposed within the sleeve when the retractable faucet is in the retracted position.  However, Gmbh show a retractable faucet assembly (1) with a sleeve (6) disposed between the actuator (7) and a surface of the base (at 8, wherein the retractable faucet is disposed within the sleeve when the retractable faucet is in the retracted position (Figs. 3 & 4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include a sleeve disposed between the actuator and the base for the purpose of providing protection for the faucet when in the retracted position from leaking into the base as shown by Gmbh.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abello Jimenez (US 2014/0165286) shows the general state of the art of a retractable faucet; Wietecha (US 6,161,228) shows the general state of the art of a retractable faucet. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/5/2022